The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 19, 2014

                                     No. 04-14-00125-CR

                                      Juan MARTINEZ,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 5481
                        Honorable N. Keith Williams, Judge Presiding


                                        ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant, and
has informed appellant of his right to review the record and file his own brief. See Nichols v.
State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        Appellant’s court-appointed attorney has also filed a motion on appellant’s behalf asking
that appellant be provided a free copy of the appellate record for purposes of preparing a pro se
brief and that the time for filing this pro se brief be extended to thirty days from the date
appellant receives the appellate record. We GRANT appellant’s motion as follows: the District
Clerk of Kendall County is ORDERED to prepare and send a full and complete duplicate copy of
the clerk’s record and the reporter’s record for trial court cause number 5481 to appellant at
TDCJ #01925996, William P. Clements Unit, 9601 Spur 591, Amarillo, Texas 79107-9606 on or
before January 5, 2015. We further ORDER the District Clerk of Kendall County to file written
proof with this court on or before January 8, 2015 that he has complied with this order.
Appellant’s pro se brief is due February 17, 2015.

      We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).
                                              _________________________________
                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court